Citation Nr: 1001099	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  96-04 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis, 
to include as due to asbestos exposure.

2.  Entitlement to service connection for skin disability 
with staph infection, to include as due to herbicide 
exposure.

3.  Entitlement to service connection for incontinence and 
bowel problems, to include as due to herbicide exposure 
and/or asbestos exposure. 

4.  Entitlement to service connection for chronic joint and 
muscle pain (other than mononeuritis multiplex), to include 
as due to herbicide exposure and/or asbestos exposure.

5.  Entitlement to service connection for respiratory 
disability (other than chronic bronchitis), to include as due 
to herbicide exposure and /or asbestos exposure.

6.  Whether new and material evidence to reopen a claim for 
service connection for residuals of Agent Orange exposure has 
been received.

7.  Whether new and material evidence to reopen a claim for 
service connection for a growth of the left anterior upper 
rib has been received.

8.  Whether new and material evidence to reopen a claim for 
service connection for sarcoidosis has been received.

9.  Whether new and material evidence to reopen a claim for 
service connection for bilateral ingrown toenails has been 
received.

10.  Whether new and material evidence to reopen a claim for 
service connection for dermatitis has been received.

11.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or housebound 
status.
 
12.  Entitlement to compensation, pursuant to 38 U.S.C.A. § 
1151, for additional disability due to a December 1981 left 
leg biopsy.

13.  Entitlement to an initial, compensable rating for 
chronic right epididymitis.

14.  Entitlement to an effective date earlier than May 11, 
1999, for the award of Dependents' Educational Assistance 
(DEA).


REPRESENTATION

Appellant represented by:  California Department of Veterans 
Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to May 
1963, and from October 1963 to November 1965.

This appeal to the Board of Veterans' Appeals (Board) arose 
from several rating decisions.

In a May 1995 rating decision, the RO denied the Veteran's 
request to reopen a claim for compensation benefits, under 38 
U.S.C.A. § 1151, for residuals of left leg biopsy.  In July 
1995, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in October 1995, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in December 1995.  
In a March 1998 decision, the Board indicated that that due 
to a change in the regulatory criteria between the time of 
the prior denial of § 1151 benefits and those in effect at 
the time of the current claim, a de novo review of the claim 
was required.  The Board, therefore, recharacterized the 
claim as an original claim (as indicated on the title page) 
and remanded the matter to the RO for adjudication on a de 
novo basis.  On remand, the RO denied the claim (as reflected 
in an April 1999 supplemental SOC (SSOC)) and returned this 
matter to the Board for further appellate consideration.

In a June 1999 rating decision, the RO, inter alia, denied 
service connection for testicular cancer, a skin condition 
with staph infection, tinnitus, temporomandibular joint (TMJ) 
dysfunction, and chronic bronchitis.  The RO also granted 
service connection and assigned an initial 0 percent 
(noncompensable) rating for chronic right epididymitis, 
effective November 3, 1998 (the date of the claim for service 
connection).  In August 1999, the Veteran filed a NOD with 
the denials of service connection and the initial rating 
assigned for chronic right epididymitis.  A SOC was issued in 
November 1999, and the Veteran filed a substantive appeal 
(via a VA Form 9) in March 2000.

Because the claim for an initial, compensable rating for 
chronic right epididymitis involves a request for a higher 
rating following the grant of service connection, the Board 
characterized the claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In a September 2001 rating decision, the RO denied service 
connection for incontinence and bowel problems, for chronic 
joint and muscle pain, and for a respiratory disability.  In 
that decision, the RO also declined to reopen claims for 
service connection for residuals of Agent Orange exposure, 
for bilateral ingrown toenails, for sarcoidosis, for a growth 
of the left anterior upper rib, and for dermatitis; denied 
the claim for SMC; and granted basic eligibility for DEA 
benefits effective May 11, 1999.  In October 2001, the 
Veteran filed a NOD with the denials of service connection, 
denials of the requests to reopen previously denied claims, 
and the effective date assigned for the award of DEA 
eligibility.  A SOC was issued in October 2004, and the 
Veteran filed a substantive appeal (via a VA Form 9) in 
November 2004.

In March 2000, the Veteran testified during a hearing before 
RO personnel; a transcript of the hearing is of record.

In March 2006, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the Veteran 
requested, and the undersigned granted, a 60-day abeyance 
period within which to submit additional evidence.  In April 
2006, the Veteran's representative submitted additional 
evidence, along with a waiver of RO jurisdiction.  See 38 
C.F.R. §§ 20.800, 20.1304 (2006).

In July 2007, the Board denied the claims for service 
connection for testicular cancer, for tinnitus, and for TMJ 
dysfunction.  At that time, , the Board also remanded to the 
RO (via the Appeals Management Center (AMC) in Washington, 
DC.) the claims for § 1151 benefits, for service connection 
for chronic bronchitis, for SMC, for an initial, compensable 
rating for epididymitis, and for an earlier effective date 
for the award of DEA eligibility, as well as the requests to 
reopen claims for service connection for ingrown toenails, 
for sarcoidosis, for growth of the left anterior rib, and for 
dermatitis, , for additional development.  After 
accomplishing the requested action, the RO continued the 
denial of each claim (as reflected in an August 2009 SSOC, 
and returned these matters to the Board for further appellate 
consideration.  

The Board notes that United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a decision 
of the Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  At issue, was 
VA's definition of "service in Vietnam" to include service in 
the waters offshore and service in other locations only if 
the conditions of service involved duty or visitation in 
Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii)..  VA appealed the 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) and imposed a stay at the 
Board on the adjudication of the claims affected by Haas.  
Here, the specific claims affected by the stay included the 
issues of entitlement to service connection for skin 
disability with staph infection, for incontinence and bowel 
problems, for chronic joint and muscle pains, and for 
respiratory disability, as well as the request to reopen the 
claim for service connection for residuals of Agent Orange 
exposure.

The Federal Circuit, in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), reversed the Court's holding and upheld the 
validity of VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  The 
appellant in Haas filed a writ of certiorari to the United 
States Supreme Court, which was denied on January 21, 2009.  
See Haas v. Peake, 
77 U.S.L.W. 3267 (Jan. 21, 2009 (No. 08- 525).  In light of 
the denial of certiorari, the stay was rescinded and the 
Board has resumed adjudication of the previously stayed 
cases.

The Board's decision on the matters of service connection for 
chronic bronchitis, for skin disability with staph infection, 
for incontinence and bowel problems, for chronic joint and 
muscle pain, for respiratory disability (other than chronic 
bronchitis), as well as the requests to reopen claims for 
service connection for residuals of Agent Orange exposure, 
for growth of the left anterior upper rib, for sarcoidosis, 
for bilateral ingrown toenails, and for dermatitis, and  the 
matter of SMC based on the need for regular aid and 
attendance or housebound status, is set forth below.  The 
claims for § 1151 compensation, for an initial compensable 
rating for chronic right epididymitis, and for an earlier 
effective date for an award of DEA eligibility, are addressed 
in the remand following the order; these matters are being 
remanded to the RO via the AMC for additional development.  
VA will notify the appellant when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  The Veteran's chronic bronchitis was not shown in 
service, and the most competent evidence and opinion weighs 
against a medical nexus between this later diagnosed 
disability and service, to include any asbestos exposure 
therein.

3.  The Veteran's skin disability with staph infection was 
not shown in service, and there is no competent evidence or 
opinion establishing a medical nexus between this later 
diagnosed disability and service.

4.  The Veteran did not have any complaints of incontinence 
or bowel problems during service, and there is no medical 
evidence establishing that the Veteran has, or ever has had, 
an urinary or gastrointestinal disability. 

5.  The Veteran did not have any chronic muscle and joint 
pain during service, and, other than mononeuritis multiplex, 
there is no medical evidence establishing that the Veteran 
has, or ever has had, a chronic disability related to these 
reported symptoms.  

6.  The Veteran did not have any respiratory problems during 
service, and, other than chronic bronchitis, there is no 
medical evidence establishing that the Veteran has, or ever 
has had, any other respiratory disability.
 
7.  In a January 1984 decision, the RO denied service 
connection for residuals of Agent Orange exposure; although 
notified of the decision and his appellate rights, the 
Veteran did not initiate an appeal.

8.  Although some of the additional evidence associated with 
the claims file since the January 1984 denial was not 
previously before agency decisionmakers, none of this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for residuals of Agent Orange exposure. 

9.  In a May 1990 decision, the RO denied service connection 
for growth of the left anterior upper rib, and for 
sarcoidosis; although notified of the decision and his 
appellate rights, the Veteran did not initiate an appeal.

10.  Although some of the additional evidence associated with 
the claims file since the May 1990 denial was not previously 
before agency decisionmakers, none of this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
growth of the left anterior upper rib, or for sarcoidosis.  

11.  In a September 1997 decision, the RO denied service 
connection for ingrown toenails and declined to reopen a 
claim for service connection for dermatitis; although 
notified of the decision and his appellate rights, the 
Veteran did not initiate an appeal.

12.  Although some of the additional evidence associated with 
the claims file since the September 1997 was not previously 
before agency decisionmakers, none of this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
ingrown toenails or for dermatitis.  

13.  The Veteran's service-connected disabilities do not 
render him unable to care for his daily needs without 
requiring the regular aid and attendance of another person;, 
and he is  neither bedridden nor housebound.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic 
bronchitis, to include as due asbestos exposure, are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for service connection for skin disability 
with staph infection, to include as due to herbicide 
exposure, are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  The criteria for service connection for incontinence and 
bowel problems, to include as due to herbicide and/or 
asbestos exposure, are not met.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

4.  The criteria for service connection for chronic joint and 
muscle pain (other than mononeuritis multiplex), to include 
as due to herbicide and/or asbestos exposure, are not met.  
38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

5.  The criteria for service connection for respiratory 
disability (other than chronic bronchitis), to include as due 
to herbicide and/or asbestos exposure, are not met. 
38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

6.  The RO's January 1984 denial of service connection for 
residuals of Agent Orange exposure is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2009).

7.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
residuals of Agent Orange exposure are not met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in effect for 
claims filed prior to August 29, 2001).

8.  The RO's May 1990 denial of service connection for growth 
of the left anterior upper rib, and for sarcoidosis is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2009).

9.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
growth of the left anterior upper rib are not met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect for claims filed prior to August 29, 2001).

10.  As new and material evidence has not been received, the 
criteria for reopening the claim for sarcoidosis are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (as in effect for claims filed prior to August 29, 
2001).

11.  The RO's September 1997 denial of service connection for 
ingrown toenails and for dermatitis is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2009).

12.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
ingrown toenails are not met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in effect for 
claims filed prior to August 29, 2001).

13.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
dermatitis are not met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in effect for 
claims filed prior to August 29, 2001).

14.  The criteria for an award of SMC based on the need for 
regular aid and attendance or housebound status are not met. 
38 U.S.C.A. §§ 1114(l),(s), 5103, 5103A, 5107 (West 2002 & 
2009); 38 C.F.R. §§ 3.350(b)(3) & (4), 3.352(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Pertinent to  the claims for service connection and for SMC, 
April 2004 and September 2007 post-rating letters provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claims for service 
connection and SMC, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The letters specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claims (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  

As regards  the requests to reopen previously denied claims 
for service connection, a February 2001 pre-rating letter and 
an April 2004 post-rating letter notified the Veteran that 
new and material evidence was required to reopen the claims.  
A September 2007 post-rating letter notified the Veteran of 
the reasons why each of his claims had been previously 
denied.  The letter also notified him that new and material 
evidence was required to reopen each claim, and that, in 
order to be considered new and material, the evidence must 
pertain to the reason the claim was previously denied, must 
raise a reasonable possibility of substantiating the claim, 
and could not simply be repetitive or cumulative of the 
evidence of record at the time of the previous denial.  The 
April 2004 and September 2007 letters also provided notice 
regarding what information and evidence was needed to satisfy 
the elements of the underlying claims for service connection, 
as well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  These letters specifically informed the 
Veteran to submit any evidence in his possession pertinent to 
the claims (consistent with Pelegrini and the version of 38 
C.F.R. § 3.159 then in effect).

As the RO explained the type of evidence needed to establish 
each element of a claim for service connection and explained 
what constitutes new and material, the above-described notice 
meets Pelegrini and Kent content of notice requirements.

The September 2007 letter provided the Veteran with 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the April 2004 and September 2007 letters, 
and opportunity for the Veteran to respond, the August 2009 
SSOC reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
above-described notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent objective 
l evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs) and military 
personnel records,  VA treatment records, private medical 
records, and the reports of May 1995, November 1996, April 
and June 1997, April 1999, August 2000, and October 2008 VA 
examinations.  Also of record and considered in connection 
with the appeal are transcripts of the RO and Board hearings, 
along with various written statements provided by the Veteran 
and his representative, on his behalf.  No further RO action 
on any of the matters herein decided, prior to appellate 
consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate each claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument 
that the Board lacks authority to consider harmless error).  
See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

In this appeal, the Veteran asserts that he was exposed to 
herbicides, asbestos and lead paint during his military 
service.  He contends that he is entitled to service 
connection for various disabilities based, in part, on such 
exposure.  

As regards herbicide exposure, absent affirmative evidence to 
the contrary, there is now a presumption of exposure to 
herbicides (to include Agent Orange) for all veterans who 
served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. 
§ 1116(f) (West 2002) and 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions.

Here, as explained in detail below, the Veteran has not 
claimed service connection for any of the disabilities listed 
above, and VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which it has not specifically been determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 
57586- 57589 (1996).

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to herbicides may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 
3.303.

As regards asbestos exposure, there is no specific statutory 
or regulatory guidance with regard to claims for service 
connection for asbestos-related diseases.  However, in 1988, 
VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in 
VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 
(Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006).  
Also, an opinion by VA's Office of General Counsel discussed 
the development of asbestos claims.  See VAOPGCPREC 4-00.  VA 
must analyze the Veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).

The Adjudication Manual contains guidelines for the 
development of asbestos exposure cases.  They indicate that 
inhalation of asbestos fibers can result in fibrosis and 
tumors, and produce pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of the pleura and peritoneum, and 
cancer of the lung, gastrointestinal tract, larynx, pharynx 
and urogenital system (except the prostate), with the most 
common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).  Also noted is that the latent period 
varies from 10 to 45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).

The Adjudication Manual provides that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or 
post-service evidence of occupational or other asbestos 
exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the Veteran.  See also VAOPGCPREC 4- 
2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the Veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).

The Board also points out that the pertinent parts of the 
Manual guidelines on service connection in asbestos-related 
cases are not substantive rules, and that there is no 
presumption that a veteran was exposed to asbestos in 
service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
VAOPGCPREC 4-2000.

1.  Chronic Bronchitis and Skin Disability with Staph 
Infection

As regards chronic bronchitis, the Veteran asserts that this 
disability is a result of asbestos exposure during his 
military service.  His DD 214 reflects that he served on the 
U.S.S. Coontz as a boatswain's mate.  It is unclear whether 
he was exposed to asbestos during his naval service, but, as 
explained below, even if the Board was to assume such 
exposure, the claim would still have to be denied  on the 
basis of medical nexus between current chronic bronchitis and 
military service, to include any asbestos exposure therein.  

There Veteran's STRs are unremarkable for any complaints, 
findings, or diagnoses of, or pertinent to, chronic 
bronchitis.  The report of the Veteran's November 1965 
discharge examination reflects that his lungs and chest were 
normal and that a chest X-ray was negative.  

Post discharge, a September 1978 private treatment record 
from Presbyterian Hospital reflects that the Veteran landed 
on a barrel at work and sustained a chest contusion.  An 
October 1978 chest X-ray revealed no evidence of pulmonary 
infiltration, which would have suggested pulmonary contusion 
or pneumonia, but did reveal marked platelike atelectasis in 
the left base.  Another X-ray report noted pleural effusion 
on the left side.

A November 1981 VA chest X-ray revealed a well-defined 
irregular density which projected over the left mid-
hemithorax.  It was noted that this finding appeared to 
represent a pleural scar and was unchanged from a previous 
May 1979 study.  

A December 1995 VA chest X-ray was normal.  There was no 
obvious active infiltrate, pleural effusion or pulmonary 
vascular congestion.  There was evidence of an osseous spur 
on exostosis coming off the inferior portion of the left 
second costochondral junction.  

The report of an April 1997 VA examination reflects that the 
Veteran reported having a history of lung infections in the 
past, but was asymptomatic at that time.  The pulmonary 
function test (PFT) revealed possible restrictive lung 
disease consistent with asbestos exposure.  It was noted that 
a repeat PFT was needed for better forced volume capacity.  

A July 1998 VA outpatient treatment record reflects that that 
the Veteran had bronchitis, which was treated with 
antibiotics.

A May 2000 private treatment record from Grossmont Hospital 
reflects that the Veteran had been diagnosed with left upper 
lobe infiltrate.  

An October 2005 VA chest X-ray revealed mild peribronchial 
thickening consistent with chronic bronchitis, but otherwise 
the lungs were clear and well expanded.  A November 2005 VA 
treatment record also noted that the Veteran had chronic 
bronchitis.  In June 2007, his lungs were clear. 

The report of an October 2008 VA examination reflects the 
Veteran's complaints of intermittent cough, tightness of the 
chest, and shortness of breath since 1970.  He reported a 
history of asbestos exposure during his naval service along 
with a history of chronic bronchitis.  On physical 
examination, he had decreased breath sounds but no wheezing.  
On PFT, he had a mild restrictive defect and was diagnosed 
with chronic bronchitis.  The examiner noted that there was 
no evidence of asbestos exposure on serial chest X-rays.  The 
examiner opined that the Veteran had chronic bronchitis due 
to upper respiratory infection, environmental tobacco 
smoking, and exposure to dust and chemical solvents while 
doing self-employed work in landscaping.  The examiner 
further opined that the Veteran's chronic bronchitis was not 
at least as likely as not related to asbestos exposure during 
military service.  

As indicated above, the Veteran's chronic bronchitis was not 
shown in service.  Moreover, there is conflicting evidence on 
the question of whether the Veteran currently y has asbestos 
related pulmonary/respiratory disability claimed as chronic 
bronchitis.  While the May 2000 VA examiner noted a 
restrictive lung defect consistent with asbestos exposure, 
the November 2008 VA examiner opined that the Veteran had 
chronic bronchitis was not related to asbestos exposure 
during military service.  .

Under these circumstances, it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A 
medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2009).

In this case, the October 2008 VA examiner's opinion is more 
probative than the April 1997 VA examiner's opinion.  In this 
regard, the October 2008 VA examiner's opinion was based on a 
review of the claims file, as well as an examination of the 
Veteran and consideration of his documented history and 
assertions.  Moreover, the October 2008 VA examiner's opinion 
is more definitive.  The April 1997 VA examiner noted only 
that the Veteran had "possible" mild restrictive lung 
disease and the PFT itself noted that repeat testing was 
needed.  The April 1997 VA examiner also only opined that the 
restrictive defect was "consistent" with asbestos exposure 
but did not provide an opinion as to the probability that it 
was caused by asbestos exposure.  Subsequent medical records 
reflect that the Veteran actually had (and has had) chronic 
bronchitis, and the October 2008 VA examiner opined that this 
was not a result of asbestos exposure, but due to other 
nonservice-related causes.  Thus, the most persuasive medical 
opinion on the questions of diagnosis and etiology upon which 
this claim turns weighs against the claim.

As regards skin disability with staph infection, the Veteran 
asserts that this disability is a result of herbicide 
exposure.  The Veteran's military personnel records do not 
reflect that he served in Vietnam; therefore, it is not 
presumed that he was exposed to herbicides during his 
military service.  There is also no evidence of any direct 
exposure to herbicides during his military service.  However, 
as explained below, even assuming such exposure, the claim 
must be denied because there is no evidence of a medical 
relationship between this disability and service.  

The Veteran's STRs are unremarkable for any complaints, 
findings, or diagnoses of, or pertaining to, a skin 
disability.  On November 1965 discharge examination, the 
Veteran's skin was normal.

Post discharge, VA treatment records note diagnoses of 
various skin disabilities (folliculitis, herpes zoster, acne, 
dermatitis, tinea versicolor), but the first documented 
evidence of skin disability with staph infection is the 
report of an April 1999 VA examination.  This report reflects 
that the Veteran had pustular lesions that looked like staph 
sores on his back, ear, and face.  He also had scars from 
these sores.  The diagnosis was recurrent chronic 
furunculosis staph and strep infections.  An April 2003 VA 
treatment record notes that he had a lesion on his right ear 
that was diagnosed as folliculitis, probable staphylococcal.   

In sum, the medical evidence reflects no diagnosis of either 
bronchitis or a skin disability in service, and that the 
first documented reference to bronchitis and a skin 
disability was not until many years after service.  The Board 
notes that the passage of so many years between discharge 
from active service and the objective documentation of a 
claimed disability is a factor that weighs against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

With regard to chronic bronchitis, the most probative medical 
evidence and opinion weighs against a relationship with 
military service.  With regard to a skin disability, there is 
no medical evidence or opinion even suggesting a relationship 
between this disability and military service, and the Veteran 
has not presented or identified any such existing medical 
evidence or opinion.  For these reasons, the Board finds that 
service connection for each of these claims is not warranted.

2.  Incontinence and Bowel Problems, Chronic Joint and Muscle 
Pain, 
and Respiratory Disability (Other than Chronic Bronchitis)

The Veteran's STRs are unremarkable for any complaints, 
findings, or diagnoses of, or pertaining to, incontinence, 
bowel problems, chronic joint and muscle pain, or respiratory 
disability.  On April and October 1963 Reports of Medical 
History filled out by the Veteran, he denied swollen or 
painful joints, asthma, shortness of breath, stomach trouble, 
or frequent indigestion.  On November 1965 discharge 
examination, no gastrointestinal, joint or muscle, or 
respiratory problems were noted.

Post-discharge, VA treatment records reflect that the Veteran 
has had occasional urinary and gastrointestinal complaints 
over the years.  In this regard, the Veteran complained of 
stomach cramps and loose stools in October 1990, diarrhea in 
June 1998 and January 2005, constipation in October 2005, and 
urinary frequency in November 2006.  While he has been shown 
to have the occasional, above-mentioned symptoms, he has not 
been diagnosed with any related chronic disability.  

As regards chronic joint and muscle pain, the Board notes 
that the Veteran has a history of mononeuritis multiplex that 
was diagnosed in December 1981.  He has also been diagnosed 
with somatization disorder.  He has had numerous nonspecific 
complaints of diffuse muscle and joint pain.  

The Veteran filed a separate claim for service connection for 
mononeuritis multiplex, which was denied in a May 1990 rating 
decision.  Other than mononeuritis multiplex, the Veteran has 
not been diagnosed with any chronic disability associated 
with diffuse joint and muscle pain.  The Board notes that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition does not constitute a disability for 
which service connection can be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub. nom. Sanchez-Benitez v. 
Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 
12 Vet. App. 22 (1998).

As regards a respiratory disability, as discussed above, the 
Veteran has a history of chronic bronchitis as reflected by 
X-rays showing pleural thickening and PFTs showing mild 
restrictive lung defect.  Other than bronchitis, there is no 
evidence of any other respiratory disability.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§§ 1110; 1131.  Thus, where, as here, competent and 
persuasive medical evidence does not establish that the 
Veteran has a urinary, gastrointestinal, musculoskeletal 
(other than mononeuritis multiplex), or respiratory 
disability (other than bronchitis), for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this case, the claims for service connection for incontinence 
and bowel problems, for chronic joint and muscle pain (other 
than mononeuritis multiplex), and for respiratory disability 
(other than bronchitis) must be denied because for each claim 
the first essential criterion for a grant of service 
connection-competent evidence of the currently-claimed 
disability-has not been met.

3.  All Claims for Service Connection

In addition to the medical evidence, in adjudicating each 
claim for service connection addressed above, the Board has 
considered the assertions advanced by the Veteran.  However, 
to whatever extent these assertions are being offered to 
establish current disability, or a nexus between a current 
disability and service, such evidence must fail.  Matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  It has not been argued nor has it been shown 
that either the Veteran or his representative  has the 
appropriate medical training and expertise to render a 
probative (persuasive) opinion on a matter of diagnosis or 
etiology.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for chronic bronchitis, for skin disability with 
staph infection, for incontinence and bowel problems, for 
chronic joint and muscle pain (other than mononeuritis 
multiplex), and for respiratory disability (other than 
bronchitis) must be denied.  In arriving at the decision to 
deny each claim, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as either the 
most probative evidence weighs against the claim or no 
competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



B.  Requests to Reopen

In a January 1984 decision, the RO denied service connection 
for residuals of Agent Orange exposure because no specific 
disability had been identified by the Veteran and there was 
otherwise no disability found on VA examination that was 
related to Agent Orange exposure.  

In a May 1990 decision, the RO denied service connection for 
growth of the left anterior upper rib and for sarcoidosis 
because each of these disabilities was not shown in service.  

In a September 1997 decision, the RO denied service 
connection for ingrown toenails and declined to reopen a 
claim for service connection for dermatitis.  The RO denied 
the claim for service connection for ingrown toenails 
because, although the Veteran was treated for ingrown 
toenails during service, there was no evidence of chronic 
disability.  The RO declined to reopen the claim for service 
connection for dermatitis because the newly submitted 
evidence did not show that dermatitis had its onset in, or 
was otherwise related to, his military service.  

The Veteran was notified of each of the RO's January 1984, 
May 1990, and September 1997 decisions and his appellate 
rights, but did not initiate an appeal of any decision.  As 
such, the RO's January 1984, May 1990, and September 1997 
decisions are each final as to the evidence then of record, 
and are not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 
20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) ; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran sought to reopen the previously denied claims in 
June 1999.  Regarding petitions to reopen received prior to 
August 29, 2001, as in this case, new and material evidence 
means evidence not previously submitted to agency decision 
makers that bears directly and substantially on the specific 
matter under consideration, that is neither cumulative nor 
redundant, and that is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly adjudicate the claim.  38 C.F.R. § 3.156(a) 
(as in effect for claims filed prior to August 29, 2001).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the last final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not duplicative or merely 
cumulative of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

1.  Residuals of Agent Orange Exposure

As mentioned, this claim was denied in January 1984 RO rating 
decision because the Veteran did not identify the disability 
for which he was seeking benefits and no disability was found 
on VA examination to be related to Agent Orange.  The 
pertinent evidence then of record consisted of the Veteran's 
STRs, VA treatment records, and the report of the November 
1983 VA examination.  

The Veteran's STRs show treatment for ingrown toenails and 
acute epididymitis.  VA treatment records reflect the 
Veteran's complaints of right knee pain and arthroscopic 
surgery in March 1979; diffuse systemic complaints (fever, 
headaches, etc.) in May 1979; treatment for mononeuritis 
multiplex secondary to probable vasculitis in December 1981; 
and complaints of chest pain in August 1983.  The report of 
the January 1983 VA examination reflects a diagnosis of 
"presumed polyarteritis nodosum on the basis of elevated 
[liver function tests] and mononeuritis multiplex - episode 
almost completely resolved."  The VA examiner stated that 
Agent Orange exposure was not certain and that the Veteran's 
history of vasculitis was not among the diseases known to be 
associated with Agent Orange exposure.  

The Board notes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1110.  Here, where the Veteran has not 
identified the disability for which he is seeking entitlement 
to service connection, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Since the January 1984 RO decision, the Veteran has filed 
claims for numerous  disabilities that he asserts are related 
to Agent Orange exposure, and each of these claims has been 
addressed separately by the RO.  Additional evidence has been 
submitted showing treatment for a variety of complaints and 
conditions.  As regards this particular claim, the Board 
finds that this evidence is "new" in that it was not before 
previous decisionmakers, however, this evidence is not 
"material" for purposes of reopening the claim for service 
connection because it does not show that any particular 
disability was a residual of Agent Orange exposure.  As such, 
this evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

2.  Growth of the Left Anterior Upper Rib

As regards the growth of the left anterior upper rib, as 
mentioned, this claim was denied in a May 1990 RO decision 
because there was no evidence that this disability had its 
onset during service.   The pertinent evidence of record at 
the time of the May 1990, which included the Veteran's STRs, 
the January 1983 VA examination, and various VA treatment 
records.  None of these records showed a growth of the rib.  

The evidence added to the file since the May 1990 decision 
includes a July 1985 X-ray showing a bony bridge between the 
second and third left anterior ribs, which was not shown on 
previous X-rays.  The Board finds that this evidence is 
"new" in that it was not before previous decisionmakers, 
however, this evidence is not "material" for purposes of 
reopening the claim for service connection because it does 
not show that this disability was incurred in service or 
otherwise provide a medical nexus between this disability and 
service.  As such, this evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 

3.  Sarcoidosis

As regards sarcoidosis, the claim was denied in a May 1990 
rating decision because there was no evidence that this 
disability was incurred in service.  The evidence of record 
at the time of the May 1990 rating decision included VA 
treatment records showing that sarcoidosis was one of the 
many provisional diagnoses given when the Veteran was 
hospitalized for mononucleosis multiplex in 1981.  VA 
treatment records dated in January 1984 record actually note 
that the tests for sarcoidosis were negative.  

The evidence added to the file since the May 1990 rating 
decision includes various treatment records showing treatment 
for neurological symptoms related to mononeuritis multiplex, 
but none of this evidence supports a diagnosis of 
sarcoidosis.  The Board finds that this evidence is "new" 
in that it was not before previous decisionmakers, however, 
this evidence is not "material" for purposes of reopening the 
claim for service connection because it does not show that 
the Veteran actually has this disability or that this 
disability is related to service.  As such, this evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim. 



4.  Ingrown Toenails

As regards ingrown toenails, the claim was denied in a 
September 1997 RO rating decision because the evidence did 
not show that this was a chronic disability.  The evidence of 
record at the time of the September 1997 decision included 
the Veteran's STRs, which noted that he had asymptomatic 
ingrown toenails at the time he entered military service in 
November 1962.  He was subsequently treated for infections 
relating to the ingrown toenails in 1963 and 1964, but on 
discharge examination in November 1965, no abnormalities of 
the feet were noted.  Also, the record of a November 1996 VA 
examination indicated that the Veteran's toenails were "in 
great shape" and that he had no abnormalities of the feet.    

The evidence added to the file since the September 1997 
decision includes medical records for various other 
disabilities, but none of these records shows treatment for 
ingrown toenails.  The Board finds that this evidence is 
"new" in that it was not before previous decisionmakers, 
however, this evidence is not "material" for purposes of 
reopening the claim for service connection because it does 
not show that the Veteran currently has ingrown toenails or 
that this condition is related to service.  As such, this 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim. 

5.  Dermatitis

As regards dermatitis, the Veteran's request to reopen the 
claim was denied in a September 1997 RO rating decision 
because new and material evidence had not been received 
showing that this disability was related to service.  The 
evidence of record at the time of the September 1997 rating 
decision included the Veteran's STRs, which were unremarkable 
for any skin disability.  A July 1987 VA treatment record 
noted a diagnosis of folliculitis and what appeared to be 
herpes zoster, but there were no records showing a diagnosis 
of dermatitis or a relationship between any skin disability 
and service.  

The evidence added to the file since September 1997 includes 
a June 1998 VA treatment record noting that the Veteran had a 
rash on his back and was given a differential diagnosis of 
folliculitis versus adult acne.  A December 1998 VA treatment 
record also notes that the Veteran was seen for dermatitis 
and zoster.  He had lesions on his chest and back, which were 
diagnosed as tinea versicolor.  It was noted that he had a 
history of dermatitis, but no current flare-up.  The report 
of an April 1997 VA examination reflects that the Veteran had 
pustular lesions that looked like staph sores on his back, 
ear, and face.  He also had scars from these sores.  The 
diagnosis was recurrent chronic furunculosis staph and strep 
infections.  In March and April 2000, private medical records 
were received from Mercy Hospital dated in 1966 and 1969.  
These records note that the Veteran had lesions on his chest 
in June 1969 and was treated for acne vulgaris in October 
1966.  

The Board finds that this evidence is "new" in that it was 
not before previous decisionmakers, however, this evidence is 
not "material" for purposes of reopening the claim for 
service connection for dermatitis because it does not show 
that the Veteran currently has dermatitis or that this 
disability is related to service.  The Board notes that the 
Veteran filed a separate de novo claim for service connection 
for a skin disability with staph infection, which is 
discussed above.  However, for the purpose or reopening the 
claim for service connection for dermatitis, this evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim. 

6.  All Requests to Reopen

In addition to the medical evidence, in adjudicating each 
claim, the  Board has considered the statements provided by 
the Veteran and by his representative, on his behalf.  As 
indicated, however, as s laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative (i.e., persuasive) opinion on the medical 
matters on which these claims turn.  See Bostain, 11 Vet. 
App. at  127;  Routen,  10 Vet. App. at 186. Therefore, 
where, as here, resolution of the appeal turns on a medical 
matter that cannot be established by lay evidence, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claims for service 
connection for residuals of Agent Orange exposure, for growth 
of the left anterior upper rib, for sarcoidosis, for ingrown 
toenails, and for dermatitis has not been received.  As such, 
the requirements for reopening are not met, and the January 
1984, June 1990, and September 1997 RO decisions that denied 
each of these claims for service connection remain final.  As 
the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen any of these 
finally disallowed claims, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

C.  SMC

SMC at the aid and attendance rate is payable when a veteran, 
due to service-connected disability, has suffered the 
anatomical loss or loss of use of both feet or one hand and 
one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350(b) (2009).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4) (2009), the 
criteria for determining that a veteran is so helpless as to 
be in need of regular aid and attendance, including a 
determination that he is permanently bedridden, are contained 
in 38 C.F.R. 
§ 3.352(a) (2009).  That regulation provides that the 
following will be accorded consideration in determining the 
need for regular aid and attendance:  inability of a claimant 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect him from hazards or dangers incident to his daily 
environment.

"Bedridden," defined as that condition, which, through its 
essential character, actually requires that a claimant remain 
in bed, is a proper basis for this determination.  The fact 
that a claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the above 
disabling conditions be found to exist before a favorable 
rating may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that a veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that his condition 
is such as would require him to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  See 38 C.F.R. § 3.352(a).

In addition, SMC at the housebound rate is payable when a 
veteran has a single service-connected disability rated 100 
percent and (1) has additional service-connected disability 
or disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  See 38 
U.S.C.A. § 1114(s) (West 2002).  The requirement of 38 
U.S.C.A. § 1114(s)(2) is met when a veteran is substantially 
confined as a direct result of service-connected disabilities 
to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
See 38 C.F.R. § 3.350(3)(i)(2) (2009).

Considering the evidence of record in light of the pertinent 
legal authority, the Board finds that the criteria for the 
payment of SMC based on the need for regular aid and 
attendance of another person or housebound status are not 
met.

In this case, during the time period relevant to this appeal, 
service connection has been in effect for posttraumatic 
stress disorder (PTSD) (rated as 100 percent disabling) and 
chronic right epididymitis (rated as 0 percent disabling).  

An August 2006 VA psychology note reflects that the Veteran 
said that he felt able to drive himself to his psychiatric 
appointment.  

The Veteran was admitted to the San Diego VAMC in November 
2006 after a suicide attempt with an overdose of temazepam.  
Two days later, the Veteran was discharged against medical 
advice.  The discharge diagnoses were somatization disorder 
and polysubstance dependence.  

A July 2007 VA cardiology consultation note reflects that the 
Veteran was extremely inactive due to difficulty with walking 
dizziness.  He said he preferred to lie flat on his back in 
bed for 23 hours per day.  

An August 2009 VA outpatient treatment record reflects that 
the Veteran's friend drove him to his appointment.  He said 
that he spent most of the day in bed and had difficulty using 
a walker.  It was noted that he was on a waiting list for a 
manual wheelchair.  The Veteran requested that he receive 
care at home.  The physician noted that the Veteran did not 
meet the strict criteria. 

Initially, the Board notes that evidence of record does not 
show that the Veteran's service-connected disabilities have 
caused the anatomical loss or loss of use of both feet or one 
hand and one foot, and he is not blind in both eyes.  
Consequently, the Veteran can only establish entitlement to 
SMC under 38 U.S.C.A. § 1114(l) by showing his service-
connected disabilities cause him to be permanently bedridden 
or so helpless as to be in need of regular aid and attendance 
under the criteria of 38 C.F.R. § 3.352(a) (2009).

Here, the medical evidence does not reflect that the 
Veteran's service-connected disabilities have rendered him 
unable to dress or undress himself, to keep himself 
ordinarily clean and presentable, to feed himself, to attend 
to the wants or nature, or that his service-connected 
disabilities require the need of adjustment of any special 
prosthetic or orthopedic appliance or result in other 
incapacity that requires care or assistance on a regular 
basis to protect him from hazards or dangers incident to his 
daily environment.  The medical evidence also does not 
reflect that the Veteran has a condition which, through its 
essential character, actually requires that he remain in bed.  
Hence, the Board finds that the medical evidence reflects 
that the Veteran's service-connected disabilities do not 
cause him to be permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  Consequently, the 
criteria for SMC based on the need for the regular aid and 
attendance of another person are not met.  See 38 U.S.C.A. § 
1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

Moreover, while the Veteran has a total, 100 percent rating 
for PTSD, he does not have an additional service-connected 
disability independently rated at 60 percent or more.  Here, 
the only other service-connected disability is chronic right 
epididymitis, and the highest available schedular rating for 
this disability is 30 percent.  See 38 C.F.R. § 4.115(b), 
Diagnostic Code 7525 (2009).  In addition, the competent 
evidence of record does not demonstrate that the Veteran is 
permanently housebound as a result of his service-connected 
disabilities.  Consequently, the criteria for SMC based on 
housebound status, likewise, are not met.   See 38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(3)(i)(2).

Under these circumstances, the Board finds that the claim for 
SMC based on the need for aid and attendance or housebound 
status must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the competent, probative 
evidence simply does not support the claim, the benefit-of-
the-doubt doctrine is not applicable.  See 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for chronic bronchitis, to include as due 
to asbestos exposure, is denied.

Service connection for skin disability with staph infection, 
to include as due herbicide exposure, is denied.

Service connection for incontinence and bowel problems, to 
include as due to herbicide and/or asbestos exposure, is 
denied.

Service connection for chronic joint and muscle pain (other 
than mononeuritis multiplex), to include as due herbicide 
and/or asbestos exposure, is denied.

Service connection for respiratory disability (other than 
chronic bronchitis), to include as due herbicide and/or 
asbestos exposure, is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
residuals of Agent Orange exposure, is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for growth 
of the left anterior upper rib, is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
sarcoidosis, is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
ingrown toenails, is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
dermatitis, is denied.

Entitlement to SMC based on the need for regular aid and 
attendance or housebound status is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for § 1151 compensation, for an initial 
compensable rating for chronic right epididymitis, and for an 
earlier effective date for the award of DEA benefits, is 
warranted.


Pertinent to the claim for section 1151 benefits, the  
Veteran contends he has additional disability as a result of 
a left leg biopsy that was performed in December 1981.  In 
December 1981, the Veteran was admitted to the San Diego VA 
Medical Clinic (VAMC) with complaints of low back pain 
radiating down his left leg and left leg weakness.  The 
provisional diagnosis was mononeuritis multiplex secondary to 
probable vasculitis, etiology unclear.  A left leg muscle 
biopsy was performed on December 4, which showed some 
inflammatory lymphocytic cells in the muscle tissue around a 
probable nerve twig, but this was largely a non-diagnostic 
test.  A sural nerve biopsy was performed on December 14, 
which showed inflammation around the nerve itself, but no 
blood vessels or inflammation in blood vessels were noted to 
make a diagnosis of polyarteritis.  On December 29, the 
Veteran complained of pain and swelling at the incision site 
of the left calf.  On physical examination, the left calf was 
slightly fluctuant, but there was no worsening of strength or 
signs of neuritis.  A physician looked at the incision site 
and it was noted that the fluctuant was secondary to 
irritation, but there were no signs of infection.   

A report of an April 1997 VA examination reflects that the 
Veteran had a scar on his left calf and left foot drop.

As an initial matter, it must be noted that the statutory 
criteria applicable to claims for benefits under the 
provisions of 38 U.S.C.A. § 1151 have undergone significant 
revision during the pendency of this appeal.  With regard to 
claims filed before October 1, 1997, the governing statutory 
language is contained at 38 U.S.C.A. 
§ 1151 (West 1991), which provides that, if a veteran suffers 
an injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the Veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  
See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a) (2000).

The implementing regulation provides that, in determining 
whether additional disability exists, the Veteran's physical 
condition immediately prior to the disease or injury on which 
the claim is based will be compared with the physical 
condition subsequent thereto.  With regard to medical or 
surgical treatment, the Veteran's physical condition prior to 
the disease or injury is the condition that the medical or 
surgical treatment was intended to alleviate.  Compensation 
is not payable if the additional disability or death results 
from the continuation or natural progress of the disease or 
injury for which the Veteran was hospitalized or treated.  
See 38 C.F.R. 
§ 3.358(b)(1), (2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the Veteran or, in appropriate 
cases, the Veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  See 38 C.F.R. § 3.358(c)(3).  Finally, if the 
evidence establishes that the proximate cause of additional 
disability or death was the Veteran's willful misconduct or 
failure to follow instructions, the additional disability or 
death will not be compensable except in the case of a veteran 
who was incompetent.  See 38 C.F.R. § 3.358(c)(4).

For claims filed prior to October 1, 1997, the appellant is 
not required to show fault or negligence in medical 
treatment.  See Brown v. Gardner, 115 S.Ct. 552 (1994). But 
see 38 U.S.C.A. § 1151 (West 2002) (a showing of negligence 
or fault is necessary for recovery for claims filed on or 
after October 1, 1997).

In this case, the claim on appeal was filed before October 
1997, and therefore it must be adjudicated pursuant to the 
earlier version of 38 U.S.C.A. § 1151.  Thus, neither 
evidence of an unforeseen event nor evidence of VA negligence 
is required in order for this claim to be granted.

Under these circumstances, although fluctuant was noted in 
the left calf after the biopsy and an April 1997 VA 
examination showed a left calf scar and left foot drop, it is 
unclear whether the Veteran has current residuals, which are 
not the necessary consequences, of the left leg biopsy; 
therefore, a remand is required so a medical examination and 
opinion can be obtained.  38 U.S.C.A. §  5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  A VA physician must be asked to examine the 
Veteran and note whether he has any current residuals from 
the December 1981 left leg biopsy, and, if so, whether the 
additional disability is a result of the natural progress of 
the disease for which the Veteran was being treated or a 
necessary consequence of the biopsy. 

The Board further finds that additional notification action 
in connection with the claim for § 1151 compensation is 
warranted.  In this regard, the Board notes that the 
September 2007 notice letter provided information of the 
evidence and information required to support a claim for § 
1151 compensation that was filed after October 1, 1997.  As 
mentioned above, the Veteran's claim was filed prior to 
October 1, 1997, and, therefore, pursuant to Gardner, the 
earlier version of 38 U.S.C.A. § 1151 is applicable.  The 
Board points out that the August 2009 SSOC cited the correct 
version of the statute and implementing regulations; however, 
on remand, the RO should ensure that a corrective notice 
letter is sent to the Veteran.

Additionally, as for higher initial rating and earlier 
effective date claims, the Board notes that a remand by the 
Board confers upon the Veteran, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

As noted in the July 2007 remand, during the March 2006 Board 
hearing, the Veteran raised the matters of entitlement to 
earlier effective dates for the awards  of service connection 
for PTSD and for chronic right epididymitis.  The Board noted 
that these matters had not been addressed by the RO and were 
inextricably intertwined with the Veteran's claims for an 
initial compensable rating for chronic right epididymitis and 
for an earlier effective date for DEA benefits.  Therefore, 
the Board directed the RO to adjudicate the Veteran's claims 
for earlier effective dates for the awards of service 
connection for PTSD and chronic right epididymitis, and, if 
not rendered moot, then readjudicate the claims for an 
initial compensable rating for chronic right epididymitis and 
an earlier effective date for DEA benefits.  

Although the RO readjudicated the Veteran's claims for an 
initial compensable rating for right epididymitis and for an 
earlier effective date for DEA benefits (as reflected in the 
August 2009 SSOC), the RO failed to first adjudicate the 
claims for earlier effective dates for the grants of service 
connection for PTSD and chronic right epididymitis.  Hence, 
remand, consistent with Stegall, is warranted. 


The Board further notes that, pertinent to all claims 
remanded, the RO should obtain and associate with the claims 
file all outstanding VA treatment records.  The claims file 
includes VA outpatient treatment records from the San Diego 
VAMC dated through August 2009.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain any records of treatment for the Veteran from 
the San Diego VAMC since August 2009, following the current 
procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

Finally, to  ensure that all due process requirements are 
met, the RO should also give the appellant another 
opportunity to present information and/or evidence pertinent 
to the claims remaining on appeal.  The RO's notice letter to 
the appellant should explain that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  As mentioned above, the RO should ensure 
that its notice to the Veteran also informs him of the 
evidence and information necessary to substantiate a claim 
for § 1151 benefits, as in effect prior to October 1, 1997 
(pursuant to Gardner).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim 
remaining on appeal.  The RO's adjudication of the claim for 
an initial, compensable rating for chronic right epididymitis 
should include consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Fenderson (cited 
to above), is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the San 
Diego VAMC all records of evaluation 
and/or treatment for the Veteran since 
August 2009.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.
  
2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for §1151 compensation for 
additional disability due to left leg 
biopsy, for an initial compensable rating 
for chronic right epididymitis, and for an 
earlier effective date for DEA benefits.  
The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should also ensure that 
its notice to the Veteran also informs him 
of the evidence and information necessary 
to substantiate a claim for § 1151 
benefits, as in effect prior to October 1, 
1997 (pursuant to Gardner).

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA examination of his 
left leg, by an appropriate physician, at a 
VA medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of the examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished (with all results made 
available to the requesting physician prior 
to the completion of his or her report) and 
all clinical findings should be reported in 
detail.

After examination of the Veteran, review of 
the Veteran's pertinent medical history and 
assertions, and with consideration of sound 
medical principles, the examiner should 
offer an opinion as to whether any 
additional disability is, at least as 
likely as not, the result of the December 
1981 left leg biopsy (either the muscle or 
sural nerve biopsy).  In providing the 
requested opinion, the examiner must 
specifically address the following:  (a) 
the nature of each current disability 
involving the left leg; (b) whether each 
such disability was a necessary consequence 
of the December 1981 left leg biopsy or a 
continuation or natural progress of the 
disease or injury for which the biopsy was 
performed; and (c) whether the proximate 
cause of each additional disability was the 
Veteran's willful misconduct or failure to 
follow instructions. 

The physician should set forth all 
examination findings, along with a complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to him by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After taking any development deemed 
appropriate, to include additional notice 
in compliance 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO 
should adjudicate the Veteran's claims for 
earlier effective dates for the awards of  
service connection for PTSD and for 
chronic right epididymitis.  Then, if not 
rendered moot, the RO should then 
readjudicate the claim for an initial, 
compensable rating for chronic right 
epididymitis, and the claim for an 
effective date earlier than May 11, 1999 
for the award of DEA benefits.

8.  If either or both earlier effective 
date claims for the grant(s) of service 
connection for PTSD and/or for chronic 
right epididymitis is/are denied, the RO 
must inform the Veteran and his 
representative of the decision and of the 
need to file to perfect a timely appeal if 
the Veteran wants to appeal the decision.  
If a notice of disagreement is timely 
filed, the RO should address the matter in 
a SOC, and afford him and his 
representative an opportunity to timely 
file a substantive appeal.

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
§ 1151 compensation benefits for 
additional disability due to left leg 
biopsy in light of all pertinent evidence 
and legal authority.

10.  If any benefit sought on appeal (for 
which an appeal has been perfected) 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

11.  If the claim(s) for earlier effective 
date(s) for the  award(s)of service 
connection for PTSD and/or for chronic 
right epididymitis is/are denied, the RO 
should not return the claims file to the 
Board until the Veteran perfects an appeal 
of the claim(s)  or the time period for 
doing so expires, whichever occurs first.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E, MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


